Exhibit 10.1

 

ShAreholders Agreement

 

among

 

US PREMIUM FINANCE HOLDING COMPANY

 

and

 

the Shareholders named herein

 

dated as of

 

January 18, 2017

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1     ARTICLE II MANAGEMENT AND OPERATION OF THE COMPANY 6
    Section 2.01 Board of Directors 6     Section 2.02 Meetings of the Board of
Directors 7     Section 2.03 Voting Arrangements 8     ARTICLE III TRANSFER OF
INTERESTS 9     Section 3.01 General Restrictions on Transfer 9     Section 3.02
Drag-along Rights 10     Section 3.03 Tag-along Rights 12     Section 3.04
Ameris Purchase of Villari Shares 14     ARTICLE IV PREEMPTIVE RIGHTS 16    
Section 4.01 Preemptive Right 16     ARTICLE V INFORMATION RIGHTS 18     Section
5.01 Financial Statements 18     Section 5.02 Inspection Rights 18     ARTICLE
VI TERM AND TERMINATION 19     Section 6.01 Termination 19     Section 6.02
Effect of Termination 19     ARTICLE VII MISCELLANEOUS 19     Section 7.01
Expenses 19     Section 7.02 Release of Liability 19     Section 7.03 Notices 20
    Section 7.04 Interpretation 21     Section 7.05 Headings 21     Section 7.06
Severability 22     Section 7.07 Entire Agreement 22     Section 7.08 Successors
and Assigns 22     Section 7.09 No Third-party Beneficiaries 22

 

i 

 

 

Section 7.10 Amendment and Modification; Waiver 22     Section 7.11 Governing
Law 22     Section 7.12 Equitable Remedies 23     Section 7.13 Counterparts 23  
  Section 7.14 Arbitration 23     Section 7.15 Confidentiality 23

 

ii 

 

 

Shareholders Agreement

 

This Shareholders Agreement (this “Agreement”), dated as of January 18, 2017, is
entered into among US Premium Finance Holding Company, a Florida corporation
(the “Company”), William J. Villari, an individual resident of the State of
Georgia (“Villari”), Ameris Bancorp, a Georgia corporation (“Ameris” and,
together with Villari, the “Division Shareholders”), and The Villari Family Gift
Trust (such Person, collectively with the Division Shareholders, the
“Shareholders”).

 

RECITALS

 

WHEREAS, as of the date hereof, the outstanding Common Stock is owned by the
Shareholders as set forth on Exhibit A attached hereto and incorporated herein
by this reference; and

 

WHEREAS, the Shareholders deem it in their best interests and in the best
interests of the Company to set forth in this Agreement their respective rights
and obligations in connection with their investment in the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Article I
Definitions

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

 

“ABCB Stock” means the common stock, par value $1.00 per share, of Ameris.

 

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ameris” has the meaning set forth in the preamble.

 

“Ameris Director” has the meaning set forth in Section 2.01(a).

 

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and (c)
any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

 

 

 

“Asset Transfer” means with respect to an entity (or portion thereof), a sale,
lease or other disposition of all or substantially all of the assets of such
entity (or portion thereof).

 

“Average ABCB Stock Price” has the meaning set forth in Section 3.04(a).

 

“Board” has the meaning set forth in Section 2.01(a).

 

“Business” means the business of soliciting, originating, servicing,
administering and collecting: (i) loans made for purposes of funding insurance
premiums; and (ii) other loans made to Persons engaged in the insurance
business.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia are authorized or required to close.

 

“Bylaws” means the bylaws of the Company, as amended, modified, supplemented or
restated from time to time in accordance with the terms of this Agreement.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as filed with the Department of State of the State of Florida and as
amended, modified, supplemented or restated from time to time in accordance with
the terms of this Agreement.

 

“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that results in,
or that is in connection with, (a) any Third-Party Purchaser or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) of Third-Party Purchasers
acquiring beneficial ownership, directly or indirectly, of a majority of the
then issued and outstanding Common Stock or (b) the sale, lease, exchange,
conveyance, transfer or other disposition (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property and assets
of the Company and its subsidiaries (if any), on a consolidated basis, to any
Third-Party Purchaser or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) of Third-Party Purchasers (including any liquidation, dissolution
or winding up of the affairs of the Company, or any other distribution made, in
connection therewith).

 

“Common Stock” means, collectively, the Voting Common Stock and the Non-Voting
Common Stock; provided, however, that if the context otherwise requires, or as
necessary for consistency of reference or application under the circumstances,
“Common Stock” may refer to either of the Voting Common Stock or the Non-Voting
Common Stock.

 

“Company” has the meaning set forth in the preamble.

 

“Designated Ameris Shares” has the meaning set forth in the Prior Stock Purchase
Agreement.

 

“Director” has the meaning set forth in Section 2.01(a).

 

 2 

 

 

“Division” has the meaning set forth in the Management Agreement.

 

“Division Shareholders” has the meaning set forth in the preamble.

 

“Drag-Along Notice” has the meaning set forth in Section 3.02(b).

 

“Drag-Along Sale” has the meaning set forth in Section 3.02(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect at the time.

 

“Excluded Securities” means any Common Stock or other equity securities issued
in connection with: (a) a grant to any existing or prospective consultants,
employees, officers or Directors pursuant to any stock option, employee stock
purchase or similar equity-based plans or other compensation agreement; (b) the
exercise or conversion of options to purchase shares of Common Stock, or shares
of Common Stock issued to any existing or prospective consultants, employees,
officers or Directors pursuant to any stock option, employee stock purchase or
similar equity-based plans or any other compensation agreement; (c) any
acquisition by the Company of the stock, assets, properties or business of any
Person; (d) any merger, consolidation or other business combination involving
the Company; (e) the commencement of any Initial Public Offering or any
transaction or series of related transactions involving a Change of Control; (f)
a stock split, stock dividend or any similar recapitalization; or (g) any
issuance of Financing Equity where such Financing Equity, together with all then
outstanding Financing Equity, is not equal to, and is not convertible into, an
aggregate of more than five percent (5%) of the outstanding Common Stock on a
fully diluted basis at the time of the issuance of such Financing Equity, in
each case, approved in accordance with the terms of this Agreement.

 

“Exercise Period” has the meaning set forth in Section 4.01(c).

 

“Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Financing Equity” means any Common Stock, warrants or other similar rights to
purchase Common Stock issued to lenders or other institutional investors
(excluding the Shareholders) in any arm’s length transaction providing debt
financing to the Company.

 

“Fiscal Year” means for financial accounting purposes, January 1 to December 31.

 

“Fundamental Matter” means any of the actions specified in Section 2.03(b)(i),
Section 2.03(h) or Section 2.03(i).

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

 3 

 

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Information” has the meaning set forth in Section 7.15(a).

 

“Initial Public Offering” means any offering of Common Stock pursuant to a
registration statement filed in accordance with the Securities Act.

 

“Issuance Notice” has the meaning set forth in Section 4.01(b).

 

“Lien” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

 

“Management Agreement” means that certain Management and License Agreement,
dated as of December 15, 2016, by and among Villari, the Company and Ameris
Bank, a Georgia state-chartered bank and wholly owned subsidiary of Ameris.

 

“New Ameris Shares” has the meaning set forth in Section 3.04(a).

 

“New Securities” has the meaning set forth in Section 4.01(a).

 

“Non-Exercising Shareholder” has the meaning set forth in Section 4.01(d).

 

“Non-Voting Common Stock” means the non-voting common stock, no par value per
share, of the Company and any securities issued by the Company in respect
thereof, or in substitution therefor, in connection with any stock split,
dividend or combination, or any reclassification, recapitalization, merger,
consolidation, exchange or similar reorganization.

 

“Organizational Documents” means the Bylaws and the Certificate of
Incorporation.

 

“Over-Allotment Exercise Period” has the meaning set forth in Section 4.01(d).

 

“Over-Allotment New Securities” has the meaning set forth in Section 4.01(d).

 

“Over-Allotment Notice” has the meaning set forth in Section 4.01(d).

 

 4 

 

 

“Permitted Transferee” means with respect to any Shareholder, (i) any Affiliate
of such Shareholder, (ii) such Shareholder’s spouse, parents, siblings and
descendants (by blood or adoption), and the spouse, parents, siblings and
descendants (by blood or adoption) of such spouses, parents, siblings and
descendants (by blood or adoption), and any family partnership, trust or other
entity where any one or more of such Persons described in the immediately
preceding clause (i) or this clause (ii) are the sole beneficial owners or
beneficiaries, or (iii) upon the death of any Shareholder, such Shareholder’s
estate, administrator or executor, provided that under the terms of such
Shareholder’s will or under the applicable laws of intestate succession, such
Shareholder’s Common Stock is to be Transferred solely to one or more Permitted
Transferees as otherwise defined herein.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Preemptive Pro Rata Portion” has the meaning set forth in Section 4.01(c).

 

“Preemptive Shareholder” has the meaning set forth in Section 4.01(a).

 

“Prior Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of January 18, 2017, by and between Villari and Ameris.

 

“Prior Stock Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of December 15, 2016, by and between Villari and Ameris, relating to
the purchase of shares of Common Stock by Ameris from Villari.

 

“Proposed Transferee” has the meaning set forth in Section 3.03(a).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Sale Notice” has the meaning set forth in Section 3.03(b).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect at the time.

 

“Shareholders” has the meaning set forth in the preamble.

 

“Supermajority Approval” means, with respect to any matter that must be approved
by the Board, (a) the affirmative vote at a meeting of the Board of at least
eighty percent (80%) of the Directors or (b) the unanimous written consent of
the entire Board in lieu of a meeting.

 

“Tag-Along Notice” has the meaning set forth in Section 3.03(c).

 

“Tag-Along Period” has the meaning set forth in Section 3.03(c).

 

“Tag-Along Sale” has the meaning set forth in Section 3.03(a).

 

“Third-Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Common Stock or (b) is not a Permitted
Transferee of any Person who directly or indirectly owns or has the right to
acquire any Common Stock.

 

 5 

 

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Stock owned by
a Person or any interest (including a beneficial interest) in any Common Stock
owned by a Person.

 

“Villari” has the meaning set forth in the preamble.

 

“Villari Director” has the meaning set forth in Section 2.01(a).

 

“Villari Shares” has the meaning set forth in Section 3.04(a).

 

“Voting Common Stock” means the voting common stock, no par value per share, of
the Company and any securities issued by the Company in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or similar reorganization.

 

Article II
Management and Operation of the Company

 

Section 2.01         Board of Directors.

 

(a)          The Shareholders agree that the business and affairs of the Company
shall be managed through a board of directors (the “Board”) consisting of five
(5) members (each, a “Director”); provided, however, that such number of
Directors shall be increased to six (6) automatically and without further action
upon Ameris becoming the owner of thirty percent (30%) of the Common Stock. The
Directors shall be elected to the Board in accordance with the following
procedures:

 

(i)          Villari shall have the right to designate four (4) Directors, who
shall initially be Villari, Mark Bell, Chris Howard and Doug Shumate (the
“Villari Directors”); and

 

(ii)         Ameris shall have the right to designate one (1) Director, who
shall initially be Dennis Zember (the “Ameris Director”); provided, however,
that upon Ameris becoming the owner of thirty percent (30%) of the Common Stock,
Ameris shall have the right to designate one (1) additional Director and the
number of Ameris Directors shall be increased to a total of two (2) Directors.

 

(b)          Each Shareholder shall vote all shares of Common Stock over which
such Shareholder has voting control and shall take all other necessary or
desirable actions within such Shareholder’s control (including in its capacity
as shareholder, director, member of a board committee or officer of the Company
or otherwise, and whether at a regular or special meeting of the Shareholders or
by written consent in lieu of a meeting) to elect to the Board any individual
designated by a Division Shareholder pursuant to Section 2.01(a).
Notwithstanding anything to the contrary in this Agreement, no Shareholder shall
be required to elect to the Board any individual who is a competitor (or an
Affiliate or Representative of any such competitor) of: (i) the Division (as
defined in the Management Agreement); (ii) any Shareholder; or (iii) an
Affiliate of any Shareholder.

 

 6 

 

 

(c)          Each Division Shareholder shall have the right at any time to
remove (with or without cause) any Director designated by such Division
Shareholder for election to the Board and each other Shareholder shall vote all
shares of Common Stock over which such Shareholder has voting control and shall
take all other necessary or desirable actions within such Shareholder’s control
(including in its capacity as shareholder, director, member of a board committee
or officer of the Company or otherwise, and whether at a regular or special
meeting of the Shareholders or by written consent in lieu of a meeting) to
remove from the Board any individual designated by such Division Shareholder
that such Division Shareholder desires to remove pursuant to this Section 2.01.
Except as provided in the preceding sentence, unless a Division Shareholder
shall otherwise consent in writing, no other Shareholder shall take any action
to cause the removal of any Directors designated by a Division Shareholder.

 

(d)          In the event a vacancy is created on the Board at any time and for
any reason (whether as a result of death, disability, retirement, resignation or
removal of an individual pursuant to Section 2.01(c)), the Division Shareholder
who designated such individual shall have the right to designate a different
individual to replace such Director and each other Shareholder shall vote all
shares of Common Stock over which such Shareholder has voting control and shall
take all other necessary or desirable actions within such Shareholder’s control
(including in its capacity as shareholder, director, member of a board committee
or officer of the Company or otherwise, and whether at a regular or special
meeting of the Shareholders or by written consent in lieu of a meeting) to elect
to the Board any individual designated by such Division Shareholder.

 

(e)          The Board shall have the right to establish any committee of
Directors as the Board shall deem appropriate from time to time. Subject to this
Agreement, the Organizational Documents and Applicable Law, committees of the
Board shall have the rights, powers and privileges granted to such committee by
the Board from time to time. Any delegation of authority to a committee of
Directors to take any action must be approved in the same manner as would be
required for the Board to approve such action directly. Any committee of
Directors shall be composed of the same proportion of Villari Directors and
Ameris Directors as the Division Shareholders shall then be entitled to appoint
to the Board pursuant to this Section 2.01; provided, that for so long as Ameris
has the right to designate a Director to the Board, any committee composed of
Directors shall consist of at least one Ameris Director.

 

Section 2.02         Meetings of the Board of Directors.

 

(a)          The Board will meet no less than two (2) times a year at such times
and in such places as the Board shall designate from time to time. In addition
to the regular meetings contemplated by the foregoing sentence, special meetings
of the Board may be called by any Director or Division Shareholder on no less
than three (3) Business Days’ prior written notice of the time, place and agenda
of the meeting.

 

(b)          The Directors may participate in any meeting of the Board by means
of video conference, teleconference or other similar communications equipment by
means of which all persons participating in the meeting can hear each other and
such participation shall constitute such Director’s presence in person at the
meeting.

 

 7 

 

 

(c)          The presence of a majority of Directors then in office shall
constitute a quorum; provided, that at least one Ameris Director is present at
such meeting. If a quorum is not achieved at any duly called meeting, such
meeting may be postponed to a time no earlier than 48 hours after written notice
of such postponement has been given to the Directors.

 

(d)          Unless otherwise restricted by this Agreement, any action required
or permitted to be taken at any meeting of the Board or of any committee thereof
may be taken without a meeting if all directors or members of such committee, as
the case may be, consent thereto in writing or by electronic transmission, and
the writings or electronic transmissions are filed with the minutes of
proceedings of the Board of Directors or committee.

 

Section 2.03         Voting Arrangements. In addition to any vote or consent of
the Board or the Shareholders required by Applicable Law, without Supermajority
Approval the Company shall not, and shall not enter into any commitment to:

 

(a)          amend, modify or waive the Certificate of Incorporation or Bylaws;

 

(b)          (i) make any material change to the nature of the Business
conducted by the Company or (ii) enter into any business other than the
Business;

 

(c)          (i) issue or sell Common Stock or other equity securities of the
Company to any Person or (ii) enter into or effect any transaction or series of
related transactions involving the repurchase, redemption or other acquisition
of Common Stock from any Person, other than, in each case relating to clause (i)
or clause (ii), any Excluded Securities approved in accordance with the terms of
this Agreement, or as otherwise contemplated by the terms of this Agreement;

 

(d)          appoint or remove the Company’s auditors or make any changes in the
accounting methods or policies of the Company (other than as required by GAAP);

 

(e)          enter into or effect any transaction or series of related
transactions involving the purchase, lease, license, exchange or other
acquisition (including by merger, consolidation, acquisition of stock or
acquisition of assets) by the Company of any assets and/or equity interests of
any Person;

 

(f)          except for a Change of Control effected in accordance with Section
3.02, enter into or effect any transaction or series of related transactions
involving the sale, lease, license, exchange or other disposition (including by
merger, consolidation, sale of stock or sale of assets) by the Company of any
assets;

 

(g)          establish a subsidiary or enter into any joint venture or similar
business arrangement;

 

(h)          initiate or consummate an Initial Public Offering or make a public
offering and sale of Common Stock or any other securities; or

 

 8 

 

 

(i)          dissolve, wind-up or liquidate the Company or initiate a bankruptcy
proceeding involving the Company.

 

Article III
Transfer of Interests

 

Section 3.01         General Restrictions on Transfer.

 

(a)          Except as permitted pursuant to Section 3.01(b) or in accordance
with the procedures described in Section 3.02, Section 3.03 or Section 3.04,
each Shareholder agrees that such Shareholder will not, directly or indirectly,
voluntarily or involuntarily Transfer any of its Common Stock.

 

(b)          The provisions of Section 3.01(a), Section 3.02 and Section 3.03
shall not apply to any of the following Transfers by any Shareholder of any of
its Common Stock:

 

(i)          to a Permitted Transferee; or

 

(ii)         pursuant to a merger, consolidation or other business combination
of the Company that has been approved in compliance with Section 2.03(f).

 

(c)          In addition to any legends required by Applicable Law, each
certificate representing the Common Stock of the Company shall bear a legend
substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.”

 

(d)          Prior notice shall be given to the Company by the transferor of any
Transfer (whether or not to a Permitted Transferee) of any Common Stock. Prior
to consummation of any Transfer by any Shareholder of any of its Common Stock,
such party shall cause the transferee thereof to execute and deliver to the
Company a joinder agreement in form and substance satisfactory to the Company
and the non-transferring Shareholders, whereby such party agrees to be bound by
the terms and conditions of this Agreement. Upon any Transfer by any Shareholder
of any of its Common Stock, in accordance with the terms of this Agreement, the
transferee thereof shall be substituted for, and shall assume all the rights and
obligations under this Agreement of, the transferor thereof, to the extent
relating to the Common Stock that has been so transferred.

 

 9 

 

 

(e)          Notwithstanding any other provision of this Agreement, each
Shareholder agrees that it will not, directly or indirectly, Transfer any of its
Common Stock (i) except as permitted under the Securities Act and other
applicable federal or state securities laws, and then, if requested by the
Company, only upon delivery to the Company of an opinion of counsel in form and
substance satisfactory to the Company to the effect that such Transfer may be
effected without registration under the Securities Act, (ii) if it would cause
the Company or any of its subsidiaries to be required to register as an
investment company under the Investment Company Act of 1940, as amended, or
(iii) if it would cause the assets of the Company or any of its subsidiaries to
be deemed plan assets as defined under the Employee Retirement Income Security
Act of 1974 or its accompanying regulations or result in any “prohibited
transaction” thereunder involving the Company. In any event, the Board may
refuse the Transfer to any Person if such Transfer would have a material adverse
effect on the Company as a result of any regulatory or other restrictions
imposed by any Governmental Authority.

 

(f)          Any Transfer or attempted Transfer of any Common Stock in violation
of this Agreement shall be null and void, no such Transfer shall be recorded on
the Company’s books and the purported transferee in any such Transfer shall not
be treated (and the purported transferor shall continue be treated) as the owner
of such Common Stock for all purposes of this Agreement.

 

Section 3.02         Drag-Along Rights.

 

(a)          If at any time Villari, while holding (together with his
Affiliates) at least a majority of the outstanding Common Stock of the Company,
receives a bona fide offer from a Third-Party Purchaser to consummate, in one
transaction, or a series of related transactions, a Change of Control (a
“Drag-Along Sale”), Villari shall have the right to require that Ameris
participate in such Transfer in the manner set forth in this Section 3.02,
provided, however, that Ameris shall not be required to participate in the
Drag-Along Sale if the consideration for the Drag-Along Sale is other than cash
or registered securities listed on an established U.S. securities exchange or
traded on the NASDAQ Stock Market.

 

(b)          Villari shall exercise his rights pursuant to this Section 3.02 by
delivering a written notice (the “Drag-Along Notice”) to Ameris at least thirty
(30) days prior to the closing date of such Drag-Along Sale. The Drag-Along
Notice shall make reference to Villari’s rights and obligations hereunder, shall
include a copy (which may be in draft form) of any stock purchase, merger or
other acquisition agreement proposed to be executed by Villari or the Company in
connection therewith, and a copy (which may be in draft form) of any agreement
proposed to be executed by Ameris in connection therewith, and shall describe in
reasonable detail:

 

(i)          the number of shares of Common Stock to be sold by Villari, if the
Drag-Along Sale is structured as a Transfer of Common Stock;

 

(ii)         the identity of the Third-Party Purchaser;

 

(iii)        the proposed date, time and location of the closing of the
Drag-Along Sale; and

 

 10 

 

 

(iv)        the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof.

 

(c)          If the Drag-Along Sale is structured as a Transfer of Common Stock,
then, subject to Section 3.02(d), Villari and Ameris shall Transfer to the
Third-Party Purchaser the number of shares equal to the product of (x) the
aggregate number of shares of Common Stock the Third-Party Purchaser proposes to
buy as stated in the Drag-Along Notice and (y) a fraction (A) the numerator of
which is equal to the number of shares of Common Stock then held by Villari or
Ameris, as the case may be, and (B) the denominator of which is equal to the
number of shares then held by all of the Shareholders (including, for the
avoidance of doubt, Villari and Ameris).

 

(d)          The consideration to be received by Ameris shall be the same form
and amount of consideration per share of Common Stock to be received by Villari
(or, if Villari is given an option as to the form and amount of consideration to
be received, the same option shall be given) and the terms and conditions of
such Transfer shall, except as otherwise provided in the immediately succeeding
sentence, be the same as those upon which Villari Transfers his Common Stock.
Ameris shall make or provide the same representations, warranties, covenants,
indemnities and agreements as Villari makes or provides in connection with the
Drag-Along Sale (except that in the case of representations, warranties,
covenants, indemnities and agreements pertaining specifically to Villari, Ameris
shall make the comparable representations, warranties, covenants, indemnities
and agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by Villari
and Ameris severally and not jointly and any indemnification obligation shall be
pro rata based on the consideration received by Villari and Ameris, in each case
in an amount not to exceed the aggregate proceeds received by Villari and Ameris
in connection with the Drag-Along Sale.

 

(e)          The fees and expenses of Villari incurred in connection with a
Drag-Along Sale and for the benefit of all Shareholders (it being understood
that costs incurred by or on behalf of Villari for his sole benefit will not be
considered to be for the benefit of all Shareholders), to the extent not paid or
reimbursed by the Company or the Third-Party Purchaser, shall be shared by all
the Shareholders on a pro rata basis, based on the aggregate consideration
received by each Shareholder; provided, that no Shareholder shall be obligated
to make or reimburse any out-of-pocket expenditure prior to the consummation of
the Drag-Along Sale.

 

(f)          Each Shareholder shall take all actions as may be reasonably
necessary to consummate the Drag-Along Sale, including entering into agreements
and delivering certificates and instruments, in each case consistent with the
agreements being entered into and the certificates being delivered by Villari.

 

(g)          Villari shall have ninety (90) days following the date of the
Drag-Along Notice in which to consummate the Drag-Along Sale, on the terms set
forth in the Drag-Along Notice (which such ninety (90) day period may be
extended for a reasonable time not to exceed one hundred twenty (120) days to
the extent reasonably necessary to obtain any Government Approvals). If at the
end of such period, Villari has not completed the Drag-Along Sale, Villari may
not then effect a transaction subject to this Section 3.02 without again fully
complying with the provisions of this Section 3.02.

 

 11 

 

 

Section 3.03         Tag-Along Rights.

 

(a)          If at any time Villari, while holding (together with his
Affiliates) at least a majority of the outstanding Common Stock of the Company,
proposes to Transfer any shares of his Common Stock to a Third-Party Purchaser
(the “Proposed Transferee”) and Villari cannot or has not elected to exercise
his drag-along rights set forth in Section 3.02, Ameris shall be permitted to
participate in such Transfer (a “Tag-Along Sale”) on the terms and conditions
set forth in this Section 3.03.

 

(b)          Prior to the consummation of any such Transfer of Common Stock
described in Section 3.03(a), Villari shall deliver to Ameris a written notice
(a “Sale Notice”) of the proposed Tag-Along Sale subject to this Section 3.03 at
least thirty (30) days prior to the closing date of the Tag-Along Sale. The Sale
Notice shall make reference to Ameris’s rights hereunder, shall include a copy
(which may be in draft form) of any stock purchase, merger or other acquisition
agreement proposed to be executed by Villari or the Company in connection
therewith, and a copy (which may be in draft form) of any agreement proposed to
be executed by Ameris in connection therewith, and shall describe in reasonable
detail:

 

(i)           the aggregate number of shares of Common Stock the Proposed
Transferee has offered to purchase.

 

(ii)         the identity of the Proposed Transferee;

 

(iii)        the proposed date, time and location of the closing of the
Tag-Along Sale; and

 

(iv)        the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof.

 

(c)          Ameris shall exercise its right to participate in a Transfer of
Common Stock by Villari subject to this Section 3.03 by delivering to Villari a
written notice (a “Tag-Along Notice”) stating its election to do so and
specifying the number of shares of Common Stock to be Transferred by it no later
than ten (10) Business Days after receipt of the Sale Notice (the “Tag-Along
Period”). The offer of Ameris set forth in a Tag-Along Notice shall be
irrevocable, and, to the extent such offer is accepted, Ameris shall be bound
and obligated to Transfer in the proposed Transfer on the terms and conditions
set forth in this Section 3.03. Villari and Ameris shall have the right to
Transfer in a Transfer subject to this Section 3.03 the number of shares of
Common Stock equal to the product of (x) the aggregate number of shares of
Common Stock the Proposed Transferee proposes to buy as stated in the Sale
Notice and (y) a fraction (A) the numerator of which is equal to the number of
shares of Common Stock then held by Villari or Ameris, as the case may be, and
(B) the denominator of which is equal to the number of shares then held by all
of the Shareholders (including, for the avoidance of doubt, Villari and Ameris).

 

(d)          If Ameris does not deliver a Tag-Along Notice in compliance with
Section 3.03(c) above, it shall be deemed to have waived all of its rights to
participate in such Transfer, and Villari shall thereafter be free to Transfer
to the Proposed Transferee his shares of Common Stock at a per share price that
is no greater than the per share price set forth in the Sale Notice and on other
same terms and conditions which are not materially more favorable to Villari
than those set forth in the Sale Notice without any further obligation to
Ameris.

 

 12 

 

 

(e)          If Ameris elects to participate in a Transfer pursuant to this
Section 3.03, it shall receive the same consideration per share as Villari after
deduction of its proportionate share of the related fees and expenses in
accordance with Section 3.03(g) below.

 

(f)          Ameris shall make or provide the same representations, warranties,
covenants, indemnities and agreements as Villari makes or provides in connection
with the Tag-Along Sale (except that in the case of representations, warranties,
covenants, indemnities and agreements pertaining specifically to Villari, Ameris
shall make the comparable representations, warranties, covenants, indemnities
and agreements pertaining specifically to itself); provided, that all
representations, warranties, covenants and indemnities shall be made by Villari
and Ameris severally and not jointly and any indemnification obligation in
respect of breaches of representations and warranties shall be pro rata based on
the consideration received by Villari and Ameris, in each case in an amount not
to exceed the aggregate proceeds received by Villari and Ameris in connection
with any Tag-Along Sale.

 

(g)          The fees and expenses of Villari incurred in connection with a
Tag-Along Sale and for the benefit of all Shareholders (it being understood that
costs incurred by or on behalf of Villari for his sole benefit will not be
considered to be for the benefit of all Shareholders), to the extent not paid or
reimbursed by the Company or the Proposed Transferee, shall be shared by all the
Shareholders on a pro rata basis, based on the aggregate consideration received
by each such Shareholder; provided, that no Shareholder shall be obligated to
make or reimburse any out-of-pocket expenditure prior to the consummation of the
Tag-Along Sale.

 

(h)          Ameris shall take all actions as may be reasonably necessary to
consummate the Tag-Along Sale, including entering into agreements and delivering
certificates and instruments, in each case consistent with the agreements being
entered into and the certificates being delivered by Villari.

 

(i)          Villari shall have ninety (90) days following the expiration of the
Tag-Along Period in which to Transfer the shares of Common Stock described in
the Sale Notice, on the terms set forth in the Sale Notice (which such ninety
(90) day period may be extended for a reasonable time not to exceed one hundred
twenty (120) days to the extent reasonably necessary to obtain any Government
Approvals). If at the end of such period, Villari has not completed such
Transfer, Villari may not then effect a Transfer of Common Stock subject to this
Section 3.03 without again fully complying with the provisions of this Section
3.03.

 

(j)          If Villari Transfers to the Proposed Transferee any of his shares
of Common Stock in breach of this Section 3.03, then Ameris shall have the right
to Transfer to Villari, and Villari undertakes to purchase from Ameris, the
number of shares of Common Stock that Ameris would have had the right to
Transfer to the Proposed Transferee pursuant to this Section 3.03, for a per
share amount and form of consideration and upon the terms and conditions on
which the Proposed Transferee bought such Common Stock from Villari (but without
indemnity being granted by Ameris to Villari, other than indemnification in the
event that Ameris does not own such Common Stock free and clear of all Liens);
provided, that, nothing contained in this Section 3.03 shall preclude Ameris
from seeking alternative remedies against Villari as a result of his breach of
this Section 3.03. Villari shall also reimburse Ameris for any and all
reasonable and documented out-of-pocket fees and expenses, including reasonable
legal fees and expenses, incurred pursuant to the exercise or the attempted
exercise of Ameris’s rights as a result of a Transfer by Villari to the Proposed
Transferee of any of his shares of Common Stock in breach of this Section 3.03.

 

 13 

 

 

Section 3.04         Ameris Purchase of Villari Shares.

 

(a)          On or before December 31, 2017 (or such later date, if any, as may
be mutually agreed in writing by Ameris and Villari), but subject to the receipt
of all required Governmental Approvals with respect thereto, Ameris shall
purchase from Villari, and Villari shall sell to Ameris, such number of shares
of Voting Common Stock and Non-Voting Common Stock owned by Villari as shall
represent at the time of such purchase twenty-five and 01/100ths percent
(25.01%) of the shares of Common Stock then issued and outstanding (the “Villari
Shares”), such that after such acquisition, Ameris shall own thirty percent
(30%) of both the outstanding Voting Common Stock and the outstanding Non-Voting
Common Stock. The consideration payable by Ameris to Villari for the Villari
Shares shall be (i) twelve million dollars ($12,000,000) in cash (which amount
shall be increased by two hundred thousand dollars ($200,000) for each calendar
month or portion thereof beginning January 1, 2018 and continuing through and
including June 30, 2018, if Ameris has not acquired the Villari Shares on or
before December 31, 2017 and Ameris and Villari have mutually agreed in writing
to a purchase of the Villari Shares at a later date), plus (ii) one hundred
fourteen thousand two hundred eighty-five (114,285) unregistered shares of ABCB
Stock (the “New Ameris Shares”); provided, however, that if the average of the
closing sale prices of ABCB Stock as reported on the NASDAQ Stock Market during
the thirty (30) consecutive full trading days ending at the closing of trading
on the trading day immediately prior to the date of the parties’ consummation of
such purchase of the Villari Shares (such average, the “Average ABCB Stock
Price”) shall be less than thirty-five dollars ($35.00) per share, the number of
New Ameris Shares to be issued as consideration for the Villari Shares shall be
increased (subject to the immediately following sentence) to that number of
shares of ABCB Stock that, when added together with the Designated Ameris Shares
and multiplied by the Average ABCB Stock Price, equals the aggregate value of
eight million five hundred thousand dollars ($8,500,000). At the same time that
Villari acquires the New Ameris Shares, Villari and Ameris shall enter into a
registration rights agreement with respect to the New Ameris Shares that is in
form and substance substantially the same as the Prior Registration Rights
Agreement. Notwithstanding anything herein to the contrary, the maximum number
of New Ameris Shares that may be issued pursuant to this Section 3.04(a) shall
in all events be limited to one share of ABCB Stock fewer than the minimum
number of shares of ABCB Stock the issuance of which would require the approval
of the shareholders of Ameris under any Applicable Law or any rule of the NASDAQ
Stock Market or any other applicable securities exchange, and any shortfall in
the ABCB Stock consideration to which Villari would have been entitled that
results from the foregoing shall be satisfied by the payment of additional cash
consideration by Ameris equal to the quotient obtained by multiplying (x) that
number of shares of ABCB Stock constituting such shortfall, by (y) the Average
ABCB Stock Price. The purchase of the Villari Shares shall be consummated as
promptly as practicable after Ameris’s receipt of all Governmental Approvals
with respect thereto, and following the expiration of all applicable waiting
periods and the parties’ compliance with all Applicable Laws, by the parties’
execution of a mutually agreeable stock purchase agreement similar in substance
and form to the Prior Stock Purchase Agreement, as applicable; provided,
however, that notwithstanding anything herein to the contrary, Ameris shall have
no obligation hereunder to purchase the Villari Shares pursuant to this
paragraph if it does not receive all required Governmental Approvals thereto on
or before December 31, 2017 (or such later date, if any, as may be mutually
agreed in writing by Ameris and Villari) following the exercise by Ameris and
Villari of all commercially reasonable efforts in good faith to do so; provided
further, however, that nothing contained herein shall be deemed to require
Ameris, or require or permit Villari, to take any action, or commit to take any
action, or agree to any condition or restriction, in connection with obtaining
any Governmental Approval that would reasonably be expected to result in Ameris
or any Affiliate of Ameris becoming subject to any cease-and-desist order or
other order, formal or informal enforcement action issued by, or written
agreement, consent agreement, operating agreement, memorandum of understanding,
commitment letter or similar undertaking with, or any request to adopt any board
resolutions by, any Governmental Authority.

 

 14 

 

 

(b)          If Ameris does not consummate the purchase of the Villari Shares
pursuant to Section 3.04(a) on or before December 31, 2017 (or such later date,
if any, as may be mutually agreed in writing by Ameris and Villari), then
Villari may institute an Asset Transfer of the Division at any time during the
remainder of the Term by providing written notice to Ameris. For the avoidance
of doubt, Villari may institute an Asset Transfer of the Division without regard
to whether any Governmental Approvals contemplated by Section 3.04(a) have been
received. Notwithstanding anything in the Management Agreement to the contrary,
Villari shall give notice to Ameris at least five (5) days prior to, directly or
indirectly, soliciting, initiating, encouraging, facilitating (including by way
of furnishing information) or taking any other action designed to facilitate any
inquiries or proposals regarding any Asset Transfer of the Division, or engaging
in a process designed to effect such an Asset Transfer. Anything to the contrary
in the Management Agreement notwithstanding, upon and after the receipt of any
such notice: (i) Ameris will (and will cause its Affiliates, including Ameris
Bank, to) keep all information regarding such proposed Asset Transfer strictly
confidential and not disclose such information to anyone other than the
directors and executive officers of Ameris or its Affiliates, who will be under
an obligation to maintain such confidentiality; (ii) Ameris will not (and will
cause its Affiliates not to), and Villari will not, (A) disparage each other,
the Division or the transferee of the Asset Transfer, or (B) interfere with, or
attempt to circumvent, such proposed Asset Transfer; (iii) Ameris will not (and
will cause its Affiliates, including Ameris Bank, not to) seek to retain the
Division’s employees; (iv) Ameris will (or will cause its Affiliates, including
Ameris Bank, to), prior to the date of the Asset Transfer, continue to fund the
new Premium Finance Loans and Non-Premium Finance Loans at least up to the then
applicable Portfolio Size Floor pursuant to the terms and conditions of the
Management Agreement; (v) Ameris will (and will cause its Affiliates, including
Ameris Bank, to) permit the Division’s Premium Finance Loans and Non-Premium
Finance Loans (or such portion thereof as may be designated by Villari) to be
transferred to the transferee as part of such Asset Transfer, provided that
Ameris (or its Affiliates) is paid the outstanding principal thereof and the
accrued and unpaid interest thereon through the date of transfer; and (vi)
neither Ameris nor its Affiliates (including Ameris Bank) will have any right to
receive any portion of any premium, goodwill or any such proceeds paid (in
excess of the sums paid to Ameris or its Affiliates for the then outstanding
principal and accrued unpaid interest) that are paid to Villari upon such Asset
Transfer (other than a pro rata percentage based on the percentage of Common
Stock then owned by Ameris). If Villari decides to effect an Asset Transfer,
then: (i) Villari shall be required to obtain from the prospective transferee a
confidentiality agreement in form and substance reasonably satisfactory to
Ameris prior to the disclosure to such prospective transferee or its agents or
representatives of any information regarding the Division’s finances, loans,
operations, or employees; and (ii) the disclosure of any information regarding
or relevant to the Division to such transferee shall not cause Villari to be in
violation of any confidentiality requirements or fiduciary obligations in favor
of Ameris or any of its Affiliates. If an Asset Transfer of the Division is
initiated by Villari during the Term, then Ameris will (and will cause its
Affiliates, including Ameris Bank, to) use commercially reasonable efforts to
facilitate such Asset Transfer of the Division, including cooperating with the
transferee’s reasonable due diligence requests and promptly executing such
documents as Villari may reasonably request to facilitate such Asset Transfer of
the Division. All capitalized terms used in this Section 3.04(b) and not
otherwise defined in this Agreement shall have the respective meanings assigned
to them in the Management Agreement.

 

 15 

 

 

Article IV
Preemptive Rights

 

Section 4.01         Preemptive Right.

 

(a)          The Company hereby grants to each Shareholder (each, a “Preemptive
Shareholder”) the right to purchase its pro rata portion of any new Common Stock
(other than any Excluded Securities) (the “New Securities”) that the Company may
from time to time propose to issue or sell to any Person.

 

(b)          The Company shall give written notice (an “Issuance Notice”) of any
proposed issuance or sale described in subsection (a) above to the Preemptive
Shareholders within five (5) Business Days following any meeting of the Board at
which any such issuance or sale is approved. The Issuance Notice shall set forth
the material terms and conditions of the proposed issuance, including:

 

(i)          the number of New Securities proposed to be issued and the
percentage of the Company’s outstanding Common Stock, on a fully diluted basis,
that such issuance would represent;

 

(ii)         the proposed issuance date, which shall be at least twenty (20)
Business Days from the date of the Issuance Notice; and

 

(iii)        the proposed purchase price per share.

 

(c)          Each Preemptive Shareholder shall for a period of fifteen (15)
Business Days following the receipt of an Issuance Notice (the “Exercise
Period”) have the right to elect irrevocably to purchase, at the purchase price
set forth in the Issuance Notice, the amount of New Securities equal to the
product of (x) the total number of New Securities to be issued by the Company on
the issuance date and (y) a fraction determined by dividing (A) the number of
shares of Common Stock owned by such Preemptive Shareholder immediately prior to
such issuance by (B) the total number of shares of Common Stock outstanding on
such date immediately prior to such issuance (the “Preemptive Pro Rata Portion”)
by delivering a written notice to the Company. Such Preemptive Shareholder’s
election to purchase New Securities shall be binding and irrevocable.

 

 16 

 

 

(d)          No later than five (5) Business Days following the expiration of
the Exercise Period, the Company shall notify each Preemptive Shareholder in
writing of the number of New Securities that each Preemptive Shareholder has
agreed to purchase (including, for the avoidance of doubt, where such number is
zero) (the “Over-Allotment Notice”). Each Preemptive Shareholder exercising its
right to purchase its Preemptive Pro Rata Portion of the New Securities in full
(an “Exercising Shareholder”) shall have a right of over-allotment such that if
any other Preemptive Shareholder fails to exercise its right under this Section
4.01 to purchase its Preemptive Pro Rata Portion of the New Securities (each, a
“Non-Exercising Shareholder”), such Exercising Shareholder may purchase all or
any portion of such Non-Exercising Shareholder’s allotment (the “Over-Allotment
New Securities”) by giving written notice to the Company setting forth the
number of Over-Allotment New Securities that such Exercising Shareholder is
willing to purchase within five (5) Business Days of receipt of the
Over-Allotment Notice (the “Over-Allotment Exercise Period”). Such Exercising
Shareholder’s election to purchase Over-Allotment New Securities shall be
binding and irrevocable. If more than one Exercising Shareholder elects to
exercise its right of over-allotment, each Exercising Shareholder shall have the
right to purchase the number of Over-Allotment New Securities it elected to
purchase in its written notice; provided, that if the over-allotment New
Securities are over-subscribed, each Exercising Shareholder shall purchase its
pro rata portion of the available Over-Allotment New Securities based upon the
relative Preemptive Pro Rata Portions of the Exercising Shareholders.

 

(e)          The Company shall be free to complete the proposed issuance or sale
of New Securities described in the Issuance Notice with respect to any New
Securities not elected to be purchased pursuant to Section 4.01(c) and Section
4.01(d) above in accordance with the terms and conditions set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced) so long as such issuance or sale is closed within
sixty (60) days after the expiration of the Over-Allotment Exercise Period
(subject to the extension of such sixty (60) day period for a reasonable time
not to exceed ninety (90) days to the extent reasonably necessary to obtain any
Government Approvals). In the event the Company has not sold such New Securities
within such time period, the Company shall not thereafter issue or sell any New
Securities without first again offering such securities to the Shareholders in
accordance with the procedures set forth in this Section 4.01.

 

(f)          Upon the consummation of the issuance of any New Securities in
accordance with this Section 4.01, the Company shall deliver to each Exercising
Shareholder certificates (if any) evidencing the New Securities, which New
Securities shall be issued free and clear of any Liens (other than those arising
hereunder and those attributable to the actions of the purchasers thereof), and
the Company shall so represent and warrant to the purchasers thereof, and
further represent and warrant to such purchasers that such New Securities shall
be, upon issuance thereof to the Exercising Shareholders and after payment
therefor, duly authorized, validly issued, fully paid and non-assessable. Each
Exercising Shareholder shall deliver to the Company the purchase price for the
New Securities purchased by it by certified or official bank check or wire
transfer of immediately available funds. Each party to the purchase and sale of
New Securities shall take all such other actions as may be reasonably necessary
to consummate the purchase and sale including entering into such additional
agreements as may be necessary or appropriate.

 

 17 

 

 

Article V
Information Rights

 

Section 5.01         Financial Statements. In addition to, and without limiting
any rights that a Shareholder may have with respect to inspection of the books
and records of the Company under Applicable Laws, the Company shall furnish to
each Shareholder, the following information:

 

(a)          as soon as available, and in any event within one hundred twenty
(120) days after the end of each Fiscal Year, the unaudited balance sheet of the
Company as at the end of each such Fiscal Year and the unaudited statements of
income, cash flows and changes in shareholders’ equity for such year,
accompanied by the certification of the chief financial officer of the Company
to the effect that, except as set forth therein, such financial statements have
been prepared on a basis consistent with prior years and fairly present in all
material respects the financial condition of the Company as of the dates thereof
and the results of its operations and changes in its cash flows and
shareholders’ equity for the periods covered thereby;

 

(b)          as soon as available, and in any event within forty-five (45) days
after the end of each fiscal quarter, the balance sheet of the Company at the
end of such quarter and the statements of income, cash flows and changes in
shareholders’ equity for such quarter, all in reasonable detail and all prepared
in accordance with GAAP, consistently applied, and certified by the chief
financial officer of the Company; and

 

(c)          to the extent the Company is required by Applicable Law or pursuant
to the terms of any outstanding indebtedness of the Company to prepare such
reports, any annual reports, quarterly reports and other periodic reports
(without exhibits) actually prepared by the Company as soon as available.

 

Section 5.02         Inspection Rights.

 

(a)          The Company shall, and shall cause its officers, Directors and
employees to, (i) afford each Shareholder and the Representatives of each such
Shareholder, during normal business hours and upon reasonable notice, reasonable
access at all reasonable times to its officers, employees, auditors, properties,
offices, plants and other facilities and to all books and records, and (ii)
afford such Shareholder the opportunity to consult with its officers from time
to time regarding the Company’s affairs, finances and accounts as each such
Shareholder may reasonably request upon reasonable notice.

 

(b)          The right set forth in Section 5.02(a) above shall not and is not
intended to limit any rights which the Shareholders may have with respect to the
books and records of the Company, or to inspect its properties or discuss its
affairs, finances and accounts under the laws of the jurisdiction in which the
Company is incorporated.

 

 18 

 

 

Article VI
Term and Termination

 

Section 6.01         Termination. This Agreement shall terminate upon the
earliest of:

 

(a)          the consummation of an Initial Public Offering;

 

(b)          the consummation of a merger or other business combination
involving the Company whereby the Voting Common Stock becomes a security that is
listed or admitted to trading on the NASDAQ Stock Market, the New York Stock
Exchange or another national securities exchange;

 

(c)          the date on which neither of the Division Shareholders owns any
Common Stock;

 

(d)          the dissolution, liquidation or winding up of the Company; or

 

(e)          the unanimous written agreement of the Shareholders.

 

Section 6.02         Effect of Termination.

 

(a)          The termination of this Agreement shall terminate all further
rights and obligations of the Shareholders under this Agreement except that such
termination shall not affect:

 

(i)          the existence of the Company;

 

(ii)         the obligation of any party to pay any amounts arising on or prior
to the date of termination, or as a result of or in connection with such
termination;

 

(iii)        the rights which any Shareholder may have by operation of law as a
shareholder of the Company; or

 

(iv)        the rights contained herein which by their terms are intended to
survive termination of this Agreement.

 

(b)        The following provisions shall survive the termination of this
Agreement: this Section 6.02 and Section 7.03, Section 7.11, Section 7.12,
Section 7.14 and Section 7.15.

 

Article VII
Miscellaneous

 

Section 7.01         Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

Section 7.02         Release of Liability. In the event any Shareholder shall
Transfer all of the Common Stock held by such Shareholder in compliance with the
provisions of this Agreement without retaining any interest therein, then such
Shareholder shall cease to be a party to this Agreement and shall be relieved
and have no further liability arising hereunder for events occurring from and
after the date of such Transfer.

 

 19 

 

 

Section 7.03         Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given: (i) when delivered
personally to the recipient; (ii) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); (iii) when
sent to the recipient by confirmed facsimile or email transmission; or (iv) five
(5) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and in each case addressed
to the appropriate address indicated below, or such other address as may be
given in a notice sent by a party to the other party in accordance with this
Section 7.03):

 

In the case of Ameris:

 

Ameris Bancorp
1301 Riverplace Boulevard

Suite 2600

Jacksonville, Florida 32207
Attn: Dennis J. Zember Jr.

Facsimile: (229) 890-2235

Email: dennis.zember@amerisbank.com

 

with a copy (which shall not constitute notice to Ameris) to:

 

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street, N.E.

Atlanta, Georgia 30303

Attn: Jody L. Spencer

Facsimile: (404) 230-0972

Email: jspencer@rh-law.com

 

In the case of Villari or The Villari Family Gift Trust:

Mr. William J. Villari
2065 East Lake Road
Atlanta, GA 30307

Email: wvillari@gmail.com

 

 20 

 

 

with a copy (which shall not constitute notice to Villari or The Villari Family
Gift Trust) to:


Vedder Price P.C.
222 North LaSalle Street
Chicago, IL 60601
Attn: Marc L. Klyman, Esq.

Facsimile: (312) 609-5005

Email: mklyman@vedderprice.com

 

In the case of the Company:

US Premium Finance Holding Company

2065 East Lake Road
Atlanta, GA 30307
Attn: President

Email: wvillari@gmail.com



with a copy (which shall not constitute notice to the Company) to:


Vedder Price P.C.
222 North LaSalle Street
Chicago, IL 60601
Attn: Marc L. Klyman, Esq.

Facsimile: (312) 609-5005

Email: mklyman@vedderprice.com

 

Section 7.04         Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, and Exhibits mean the
Articles and Sections of, and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

 

Section 7.05         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

 21 

 

 

Section 7.06         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 7.07         Entire Agreement. This Agreement and the Organizational
Documents constitute the sole and entire agreement of the parties with respect
to the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and any Organizational Document, the Shareholders and the
Company shall, to the extent necessary and permitted by Applicable Law, amend
such Organizational Document to comply with the terms of this Agreement.

 

Section 7.08         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 7.09         No Third-party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

Section 7.10         Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.11         Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Florida or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than those of the State of Florida.

 

 22 

 

 

Section 7.12         Equitable Remedies. Each party hereto acknowledges that the
other parties hereto would be irreparably damaged in the event of a breach or
threatened breach by such party of any of its obligations under this Agreement
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, each of the other parties hereto shall, in
addition to any and all other rights and remedies that may be available to them
in respect of such breach, be entitled to an injunction from a court of
competent jurisdiction (without any requirement to post bond) granting such
parties specific performance by such party of its obligations under this
Agreement. In any action or arbitration proceeding brought by any party hereto
to enforce the rights and obligations of the parties set forth in this
Agreement, the prevailing party shall be awarded its reasonable costs in
bringing, prosecuting or defending such action or proceeding (including
reasonable attorneys’ fees) in addition to any award granted by the court or
arbitrator.

 

Section 7.13         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

Section 7.14         Arbitration. Notwithstanding any reference in this
Agreement to an arbitrator or an arbitration proceeding, no party hereto shall
be deemed to have agreed to enter into or participate or be bound by any
arbitration unless such party separately and specifically so agrees in writing.

 

Section 7.15         Confidentiality.

 

(a)          Each Shareholder shall, and shall cause its Representatives to,
keep confidential and not divulge any information (including all budgets,
business plans and analyses) concerning the Company or the Division, including
the assets, business, operations, financial condition or prospects of the
Company or the Division (collectively, “Information”), and to use, and cause its
Representatives to use, such Information only in connection with the operation
of the Company or the Division; provided, that nothing herein shall prevent any
Shareholder from disclosing such Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Shareholder, (iii) to the extent
compelled by legal process or required or requested pursuant to subpoena,
interrogatories or other discovery requests, (iv) to the extent necessary in
connection with the exercise of any remedy hereunder, (v) to other Shareholders,
(vi) to such Shareholder’s Representatives that in the reasonable judgment of
such Shareholder need to know such Information or (vii) otherwise in accordance
with an applicable provision of this Agreement, provided, further, that in the
case of clause (i), (ii) or (iii), such Shareholder shall notify the other
parties hereto of the proposed disclosure as far in advance of such disclosure
as practicable and use reasonable efforts to ensure that any Information so
disclosed is accorded confidential treatment, when and if available.

 

(b)          The restrictions of Section 7.15(a) shall not apply to information
(i) that is or becomes generally available to the public other than as a result
of a disclosure by a Shareholder or any of its Representatives in violation of
this Agreement, (ii) that is or becomes available to a Shareholder or any of its
Representatives on a non-confidential basis prior to its disclosure to the
receiving Shareholder and any of its Representatives, (iii) that is or has been
independently developed or conceived by such Shareholder without use of the
Company’s Information, (iv) regarding or relevant to the Division that is
disclosed to a prospective transferee in connection with an Asset Transfer, or
(v) that becomes available to the receiving Shareholder or any of its
Representatives on a non-confidential basis from a source other than the
Company, any other Shareholder or any of their respective Representatives,
provided, that such source is not known by the recipient of the information to
be bound by a confidentiality agreement with the disclosing Shareholder or any
of its Representatives.

 

[Signature page follows.]

 

 23 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers (or other
signatories, as applicable) thereunto duly authorized.

 

  “Ameris”       AMERIS BANCORP, a Georgia corporation         By: /s/ Dennis J.
Zember Jr.   Name: Dennis J. Zember Jr.   Title: EVP, CFO & COO       “Villari”
      WILLIAM J. VILLARI, an individual resident of the State of Georgia        
Sign: /s/ William J. Villari         “Shareholder”         THE VILLARI FAMILY
GIFT TRUST         By: /s/ William J. Villari   Name: William J. Villari

 

 24 

 

 

  “Company”         US PREMIUM FINANCE HOLDING COMPANY, a Florida corporation  
      By: /s/ William J. Villari   Name: William J. Villari   Title: President

 

 25 

 

 

EXHIBIT A

 

Ownership of Common Stock by Shareholders

 

Shareholder  Shares of
Voting
Common Stock   Percentage of
Outstanding
Voting
Common Stock  

Shares of

Non-Voting
Common Stock

   Percentage of
Outstanding
 Non-Voting
 Common Stock                    Ameris Bancorp   49    4.90%   450    5.00%   
                   The Villari Family Gift Trust   0    0.00%   1,500    16.67%
                      William J. Villari   951    95.10%   7,050    78.33%   
                   Total   1,000    100.00%   9,000    100.00%

 

 

 